— Appeal by the defendant from a judgment of the County Court, Westchester County (Hickman, J.), rendered May 4, 1984, convicting him of grand larceny in the third degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
We have reviewed the record and agree with the defen*678dant’s assigned counsel that there are no meritorious issues which could be raised on appeal. Counsel’s application for leave to withdraw as counsel is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.